MEMORANDUM & ORDER

WEINSTEIN, Senior District Judge.
I. Procedural History
In June of 2000, plaintiffs served a subpoena upon the Federal Bureau of Alcohol, Tobacco, and Firearms (BATF). The BATF withheld information, citing law enforcement and privacy privileges. In October of 2000 plaintiffs sought an order to compel disclosure.
Plaintiffs and BATF agreed that the plaintiffs would withdraw the motion to compel and that the BATF would provide a partially encrypted data set for the years 1995 through 1999. The agreement required certain aspects of the disclosed information to be kept confidential. An order of protection was entered to ensure confidentiality. NAACP v. AA Arms, slip op. 99-CV-3999 (E.D.N.Y. July 13, 2001). Some, but not all, of the agreed upon data was provided.
In April of 2002, the plaintiffs again moved to compel disclosure of “complete and unredaeted data on crime gun traces” maintained in BATF databases. This court heard oral argument in May. It indicated that plaintiffs should be provided any information the BATF was ordered to disclose to the City of Chicago pursuant to the litigation in the Northern District of Illinois. The order of disclosure in the Chicago litigation was stayed, however, pending decision on BATF’s petition for an en banc rehearing; that petition was denied. City of Chicago v. U.S. Dep’t of Treasury, 287 F.3d 628, en banc reh. den. and order amended 297 F.3d 672 (7th Cir.2002), cert. granted, — U.S. —, 123 S.Ct. 536, — L.Ed.2d — (2002).
On June 27, 2002, this court issued an order to show cause why an order should not be issued directing BATF to release to the parties the information ordered released in *270City of Chicago. Extensive briefs were submitted and testimony was taken.
The court appointed Daniel M. Dockery, Esq. as special master to clarify for the court and parties the contents of the databases. Mr. Dockery issued a draft of his report and received corrections and comments from the parties and BATF. He then issued a final version of the report on August 16, 2002, following which the parties had 10 days to submit comments and criticism. The only criticism received was of a minor nature, which the court corrected by striking a phrase in the penultimate paragraph of the report. That report is now approved by this court and made a part of this memorandum and order as Appendix A.
The court ordered that the report be discussed at a hearing to be held on September 9. It requested plaintiff, defendants, and BATF to submit proposed orders indicating the scope of the proposed discovery and a secrecy order. Proposed orders were received from plaintiff, manufacturing defendants, distributor defendants, and BATF. Following a full hearing, manufacturer defendants submitted a request for amendments to BATF’s proposed protective order.
On September 12, BATF submitted an amended proposed protective order and order requiring the submission of data. Some requests of plaintiffs and defendants were granted with the consent of BATF. The court has signed the BATF amended proposal, as supplemented by the requests made by the manufacturer defendants in their letter of September 11. The result is fair to all parties and protects third parties and the BATF files adequately.
II. Power to Modify the July 2001 Stipulati°n
During the July 11 hearing, BATF questioned the power of the court to modify the stipulation entered into by plaintiff and BATF in July 2001. Courts have a large role in agreements between parties in “any suits affecting the public interest:” in the public interest or to reflect changed circumstances, the courts may modify secrecy or other stipulations of the parties. See, e.g., Janus Films, Inc. v. Miller, 801 F.2d 578, 582-83 (2d Cir.1986) (dealing with court approval of consent and settlement judgments, but discussing the active role of courts in ensuring the fairness of agreements in suits affecting the public interest); see also In re Agent Orange Prod. Liab. Litig., 104 F.R.D. 559 (E.D.N.Y.1985), aff'd 821 F.2d 139 (2d Cir.1987); In re Franklin Nat’l Bank Securities Lit, 92 F.R.D. 468 (E.D.N.Y.1981). In the present case preparation for trial, now set for November 18, 2003, reveals that more extensive revelation of BATF data than was provided for in July 2001, with adequate protection of third parties, is required.
III. Conclusion
The attached report of the Special Master with attached tables is approved. See Appendix A. The attached order directing BATF to furnish material under a confidentiality and secrecy limitation with attached documents is approved. See Appendix B. This order is amended by manufacturer defendants’ supplemental requests. See Appendix C.
SO ORDERED.
Appendix A
Report of the Special Master Regarding Certain Data Maintained by the Bureau of Alcohol, Tobacco and Firearms (“BATF”)
TABLE OF CONTENTS
I. Introduction...............................................................271
II. Technical Information ......................................................272
A. Factual bases.......................'...................................272
B. What information BATF maintains.......................................273
1. Trace Information..................................................273
2. Theft Information ..................................................275
*2713. Multiple Sales Information...........................................276
4. Demand Letter Information...........................................276
5. BATF Investigations................................................276
6. Out of Business Records..............................................277
7. Federal Firearms Licensees .........................................277
C. How BATF organizes information........................................278
1. Introduction .................................................... 278
2. Databases.........................................................278
a. General information about databases..............................278
b. BATF data dictionaries..................:.......................280
i. FTS data dictionary.........................................281
ii. FLS data dictionary......:..................................282
3. Submodules........................................................282
III. Non-technical Information..................................................283
A. Experts’ Requests......................................................283
B. Law Enforcement and Privacy Concerns..................................283
VI. Mediation.................................................................283
I. Introduction
This Report is submitted to the court pursuant to the court’s Amended Memorandum and Order of July 19, 2002. Amended Memorandum and Order, 216 F.Supp.2d 59 (E.D.N.Y.2002). This Report identifies with specificity:
1) what information BATF maintains; 2) what is the current scheme employed by BATF to organize information into modules, tables, and elements; 3) which data elements plaintiffs experts reasonably expect will be required for the preparation of evidence for trial; 4) which data elements defendant’s experts reasonably expect will be required for the preparation of evidence for trial; 5) of the data elements that at least one side requires, which elements would, if revealed, pose a threat to effective law enforcement operations or any individual’s legitimate privacy interest; 6) what confidentiality or protective safeguards would alleviate identified law enforcement or privacy concerns; and 7) of the data elements that at least one side requires, which elements are privileged and should not be ordered disclosed regardless of safeguards.
Id. at 61.
In the Memorandum and Order of July 15, 2002, the court directed that the Report include “findings of fact and conclusions of law”. Memorandum and Order, CV 99-3999, slip op. at 5 (E.D.N.Y. July 15, 2002). On July 19, 2002, the court issued “an amended memorandum and order ... in response to objections and suggestions made by defendant’s communications of July 17 and July 18, 2002 ... [that] replaces and supercedes the memorandum and order of July 15, 2002.” Amended Memorandum and Order, 216 F.Supp.2d 59 (E.D.N.Y.2002). The Amended Memorandum and Order omitted any reference to findings of law or fact, instead specifying that the Report be “limited to ... technical information[.]” Id. at 62. This Report therefore includes no legal analysis and makes no findings of fact or law.
It is determined that the following information is technical:
1) what information BATF maintains; 2) what is the current scheme employed by BATF to organize information into modules, tables, and elements.
Id. at 61.
It is determined that the following information is non-technical:
3) which data elements plaintiffs experts reasonably expect will be required for the preparation of evidence for trial; 4). which data elements defendant’s experts reasonably expect will be required for the preparation of evidence for trial; 5) of the data elements that at least one side requires, which elements would, if revealed, pose a threat to effective law enforcement operations or any individual’s legitimate privacy interest; 6) what confidentiality or protective safeguards - would alleviate identified *272law enforcement or privacy concerns; and 7) of the data elements that at least one side requires, which elements are privileged and should not be ordered disclosed regardless of safeguards.

Id.

This Report summarizes and reports information that may be deemed technical. For the convenience of the court and the parties, non-technical information is reported without comment to the court in the form that it was submitted to the special master.
The Amended Memorandum and Order of July 19, 2002 authorizes the Special Master to conduct “informal mediation relevant to the issues enumerated above.” The results of the mediation process are summarized.
II. Technical Information

A. Factual bases.

The facts set forth in this report are primarily derived from the representations of BATF personnel and the experts appointed by the parties at the series of conferences and teleconferences described below. Except for the conference of August 12, 2002, all contacts were informal — no transcripts were taken, and none of the participants were under oath. A transcript was made of the conference of August 12, 2002, hearing but no oaths were administered and no evidence was taken. Some information concerning BATF databases has also been obtained from prior submissions to the court by BATF, including the Memorandum of Law of the Bureau of Alcohol, Tobacco and Firearms in Opposition to Order to Show Cause for Disclosure of Firearms Tracing System Databases and the Declaration of David L. Benton of July 10.
A teleconference was held on July 23, 2002. Present by phone for the teleconference were myself; Plaintiffs’ expert Howard Andrews; Distributor Defendants’ expert Gustavo Bamberger; Jerry’s Sport Defendants’ experts Tim Mclnerney and Brian Kush; and personnel of the Bureau of Alcohol, Tobacco, and Firearms including Chief of National Tracing Center Charles Houser, Associate Counsel Richard Isen, Deputy Associate Counsel Barry Orlow, and Gary Foreman of Computer Operations. At this teleconference, participants set a tentative schedule and working goals for future meetings.
A conference was held in Washington, D.C., on July 29 and 30. Present at the conference were myself; Plaintiffs’ expert Howard Andrews; Defendants’ experts Gustavo Bamberger, Nancy Markowitz, and Tom Dubinin; Jerry’s Sport Defendants’ experts Tim Mclnerney and Brian Kush; and personnel of the BATF including Chief of National Tracing Center Charles Houser, Associate Counsel Richard Isen, Deputy Associate Counsel Barry Orlow, Gary Foreman of Computer Operations, Chief of Firearms, Explosives, and Arson Services Division Mary Joe Hughes and Specialist Lee Alston Williams. During this conference, BATF personnel discussed what kinds of information are maintained in the BATF databases; how that information is currently obtained, processed, and organized; and what information has been included in past Freedom of Information Act (“FOIA”) releases. At this conference, BATF produced annotated data dictionaries of the Firearms Tracing System (“FTS”) and Firearms Licensing System (“FLS”) databases, attached as exhibits 1 and 2. BATF also presented an informative slide show, a printed version of which is attached as exhibit 3. A copy of a paper Trace Request Form was produced and is attached as exhibit 4. Significant time was devoted to answering questions about the contents and significance of particular fields and tables in BATF databases.
Following the Washington D.C. conference, the experts submitted lists of items requested from the FTS and FLS databases. These lists are attached as exhibits 5, 6, 7, and 8.
A teleconference was held on August 6. Present on the phone for the teleconference were myself; Plaintiffs’ experts Howard Andrews and Lucy Allen; Defendants’ expert Gustavo Bamberger; Jerry’s Sport Defendants’ expert Tim Mclnerney; and personnel of the BATF including Associate Counsel Richard Isen, Deputy Associate Counsel Barry Orlow, and Gary Foreman of Computer Operations. The focus of this conference *273was to discuss with particularity what information BATF would be willing to disclose, and under what conditions they would be willing to do so. The FTS tables were discussed.
A teleconference was held on August 9. Present on the phone for the teleconference were myself; Plaintiffs’ experts Howard Andrews and Lucy Allen; Distributor’s Defendants’ expert Gustavo Bamberger; Jerry’s Sport Defendants expert Tim Mclnerney; and personnel of the BATF including Associate Counsel Richard Isen and Deputy Associate Counsel Barry Orlow. This conference was a continuation of the August 6 conference, with the focus being what information BATF might be willing to disclose. The FLS tables were discussed. Following this conference, the BATF submitted an annotated copy of the FTS data dictionary indicating which of the fields requested by parties’ experts the BATF would be willing to reveal under condition of an acceptable protective order. This document is attached as exhibit 9.
On August 12, a conference was held at the United States Courthouse in Brooklyn for the purpose of settling, if possible, all outstanding requests of data maintained by BATF. All parties and experts were invited and encouraged to attend. Present at this conference were Elisa Barnes for plaintiff N.A.A.C.P.; David R. Gross for 22 defendant distributors; James P. Dorr for Sturm, Rug-er & Co.; Robert L. Joyce for Sigarms; Mark R. Hall, Charles E. Bachman, and Lawrence P. Fletcher-Hill for Colt’s Manufacturing Co.; Lauren E. Lacey for B.L. Jennings, Inc., Bryco Arms, Inc., and Bruce Jennings; James P. Tenney for Jerry’s Sport defendants; Vincent Lipari, Assistant United States Attorney for the Eastern District of New York; Plaintiffs’ expert Howard Andrews; Defendants’ expert Gustavo Bamber-ger; and Jerry’s Sport Defendants’ expert Tim Mclnerney. Present by telephone were personnel of the Bureau of Alcohol, Tobacco, and Firearms including Associate Counsel Richard Isen and Deputy Associate Counsel Barry Orlow. By demand of the parties, a transcript was taken; no oaths were administered and no evidence was taken. Following this conference, additional documents were submitted by parties and experts for inclusion with this Report. These documents are attached as exhibits 10,11,12 and 13.

B. What information BATF maintains.

Only a small portion of the information acquired and maintained by BATF is even arguably relevant to the present litigation. This Report is confined in scope to that portion of BATF information that relates to the tracing of particular guns, as maintained in the FTS database, or to Federal Firearms Licensees (FFLs) generally, as maintained in the FLS database.
1. Trace Information.
The FTS database is maintained by the National Trace Center (“NTC”) of the BATF. One component of the National Trace Center is the National Tracing Branch. The purpose of the NTC, as set forth in its Mission Statement, is to “accurately and efficiently conduct firearms traces for local, state, federal, and international law enforcement to provide investigative leads.” Ex. 3. A “trace” refers to the process of acquiring records about a particular weapon from the manufacturers and distributors and thereby uncovering its sales history. The goal of a trace is to identify the first non-FFL purchaser of the weapon being traced.
BATF does not maintain a comprehensive database of all gun purchases or sales. Each individual trace request usually involves a tracking process that requires obtaining information from outside sources.
Much of the information maintained by the NTC is obtained during the course of individual traces. It is thus helpful to have an understanding of how the trace process works. A trace begins when a law enforcement agency files a “trace request.” Much of the key information for a trace is provided by the law enforcement agency at this stage.
The trace request may be filed in paper form or by computerized submission. Regardless of how the trace request is submitted, the information it contains is eventually stored in the same way in BATF’s computer*274ized database. Paper requests are submitted, usually by fax, on a one-page standard form. See Exhibit 4 (OMB Form No. 1512-0541). Upon receipt, BATF employees or contractors manually enter the information contained on the paper request into the BATF computerized database.
When traces are filed using the computerized submission system, known as the Electronic Trace Submission System (“ETSS”), there is no need for BATF to perform manual entry. At an ETSS-equipped office, a requesting agent enters the necessary information on a digital version of the trace request form, and that information is directly transmitted to the BATF computer systems. The ETSS system can be stand-alone or networked. Data is exported in a batch file, which is transmitted via the BATF network or a dial-up connection. The data is stored in a Microsoft Access database for querying.
Both the computerized and paper formats have fields in which the requesting agency may enter information pertaining to the request. A copy of the paper format of the form is attached as exhibit 4. Certain fields are indicated as “required” on the paper request form. These fields include the trace priority, project code, NCIC crime code, Of-' fice Organizational Code, NCIC Originating Requestor Identifier, information about the gun to be traced (serial number, manufacturer, type, caliber, model, country of origin, importer, and additional markings), and information about when and where the gun was recovered (date, city, and state). This “required” information is not always submitted. The minimum amount of information needed to begin a trace is the manufacturer, serial number, and the requestor’s identifying information.
The BATF requires law enforcement agencies to submit information about a gun in addition to the serial number because serial numbers are not always unique. No serial numbers were required by law before 1968. Serial numbers are expected to be unique for each manufacturer, and weapons recently produced are unlikely to have duplicate serial numbers.
Among the information which is optional for law enforcement agencies to submit is identifying information of the possessor and associate. If the firearm in question is in the possession of an individual when it is recovered, that individual is the possessor. Associates are non-possessors who are somehow associated with the recovered firearm; they may, for instance, have been in the company of the possessor or in the immediate vicinity of the recovered firearm. There is a field for “ID Number” for associates and purchasers; usually this ID number (if submitted) is a driver’s license number or a social security number.
After the information has been entered into the database, but before the trace begins, the data goes through the Error Corrections Module (ECM). ECM verifies that all necessary fields have been completed. If it is determined that there are deficiencies or errors in the trace request, the requesting law enforcement agency is asked to correct the information or to provide additional information as needed.
Once BATF has acquired sufficient information to begin a trace, a search of the FTS database is conducted to determine if information about the gun already exists in the system. If the serial number matches that of a gun listed in the database as a result of a multiple sale, see infra II.B.3, than the trace is complete — the multiple purchase form submitted to the. BATF lists the first non-FFL purchaser. Less than five percent of trace requests match a serial number in the Multiple Sales database. Similarly, if the serial number matches that of a gun reported stolen by an FFL or Interstate carrier, see infra II.B.2, the trace is complete. If the serial number is indexed in the Microfilm Retrieval System (“MRS”), see infra II.B.4, then the relevant microfilm is examined to determine to whom the gun was sold. If the buyer was an FFL, the trace proceeds normally; if the buyer was a non-FFL, then the trace is complete.
If the initial serial number search does not reveal a record of a non-FFL purchaser, BATF must trace the sales history of the handgun by contacting the FFLs that sold it. If the serial number search identified an out-*275of-business FFL purchaser, the trace begins with that purchaser. Otherwise, the trace begins with the manufacturer, if the handgun was made in the United States, or the importer if it was produced abroad. The BATF provides the FFL with the serial number, make, and model of the gun, and the FFL informs BATF who the gun was sold to. The FFL is required to respond within 24 hours. The BATF records the information provided by the FFL in the database. If the FFL sold the gun to another FFL, BATF contacts the purchasing FFL and requests their sales records for the gun.
The traditional method of contacting FFLs for trace information is to contact them by fax or telephone. FFLs are only provided with the minimum information necessary for them to search their records and provide BATF with a response; FFLs are not provided with information about why the trace is being conducted (i.e., the crime code) or who has requested the trace. Some FFLs, particularly large volume manufacturers or distributors, provide BATF with direct access to the FFL’s database. This allows the BATF to query the database electronically and receive an instant response from the FFL. The BATF can only query one serial number at a time; it does not have the ability to browse sales databases maintained by FFLs.
The inquiry process is repeated until the trace is “closed.” A trace is closed when BATF identifies the first non-FFL purchaser, or when the trace is interrupted and cannot be continued. A trace that identifies a non-FFL purchaser is deemed “successful”; all other complete traces are “unsuccessful.” When a trace is closed, the information gathered through the trace process is relayed to the law enforcement agency that requested the trace. If the trace is unsuccessful in a way that might be resolved if the requesting agency provides additional information, BATF communicates that to the requesting agency. If the requesting agency resends the trace with additional information, the preexisting trace may be continued or a new trace may be initiated under a new ID number, depending on the date the preexisting trace was marked closed.
The FTS database contains the records of approximately 1.5 million closed traces. Approximately 50% of these closed traces were successful.
NTC implements quality control procedures. Each module is assigned an analyst who determines the quality control priorities and procedures for that module; these have changed over time and continue to change. Neither quality control nor the Error Corrections Module verifies the truth of information submitted by local law enforcement agencies. Crime codes, for instance, are recorded as whatever the requesting law enforcement agency submits (as long as the code is a valid one).
BATF does not follow up on or maintain records on the progress of any investigations for which local law enforcement agencies request traces. There is no information in the BATF databases as to the suspects involved in such investigations, the outcomes of those investigations, or the role of the traced firearm in those investigations.
The NTC conducts approximately one thousand traces each day. Approximately 30 traces are urgent. A law enforcement agency may request an urgent trace by so indicating on the trace request. The BATF attempts to resolve all urgent traces within twenty-four hours of receipt, but are limited by the speed at which FFLs respond to their requests; the BATF presently achieves a 1.7 day average turn-around time on urgent traces.
Agencies may request records of any traces performed by BATF for that agency. The BATF does not provide an agency with records of traces performed for other agencies; however, BATF attempts to arrange communications between agencies so they can share information if both so wish.
2. Theft Information.
FFLs are required by law to report to the BATF if a firearm is stolen from them. Interstate carriers, meaning any common carrier, may voluntarily report to the BATF if a firearm is stolen during the course of delivery. Identifying information on the stolen weapons and information about the theft is *276acquired and stored in the FTS. Information about the theft includes the location of the theft, the law enforcement agency investigating the theft, and the business from which the firearms was stolen. If a stolen handgun is recovered, the routine initial search of the database will alert the BATF that the gun was previously reported stolen. This usually completes the trace, as a theft usually marks the end of the sales history for which records will exist.
3. Multiple Sales Information.
FFLs are required to report to the BATF if any single non-FFL purchaser buys two or more pistols or revolvers, or any combination thereof, at one time or within any period of five business days. The multiple sales report includes identifying information on the firearms purchased and on the purchaser. All multiple sales reports are entered into the FTS database. If a firearm that was part of a multiple-sale is recovered, the routine initial search of the database will alert the BATF that the gun was part of a multiple sale. This completes the trace, as the multiple sale record will contain identifying information about the first non-FFL purchaser. After a multiple-sales record is two years old, the name field is deleted from the database.
4. Demand Letter Information.
Presently there are two types of demand letters that BATF may send an FFL. Demand letters are triggered by certain predefined conditions and trigger certain reporting requirements. Demand letters are not issued on any theory that the FFL is engaged in illicit behavior, and are intended only to aid and improve the tracing process. BATF maintains information on which FFLs are the subject of demand letters and the status of those demand letters.
The first type of demand letter, Letter One, is sent if an FFL refuses to cooperate with trace requests. Letter One requires the FFL to submit acquisition/disposition records to the BATF on a monthly basis. Once cooperation is established, the FFL is taken off demand status and the acquisition/disposition records sent to BATF are destroyed.
Letter Two is sent to FFLs who are part of at least 10 traces within the previous two years that have a “time to crime” of three years or less. “Time to crime” refers to the amount of time elapsed between first sale to a non-FFL purchaser and the time that a law enforcement recovers the firearm and files a trace request with BATF. The average time to crime is six years. Letter Two requires the FFL to submit acquisition/disposition records for sales of second-hand (“used”) firearms to BATF on a quarterly basis. Letter Two Status continues until the FFL no longer meets the threshold of ten traces in two years with three years or less time to crime.
5. BATF Investigations.
BATF maintains certain information that it uses solely to assist with BATF investigations. These BATF investigations often concern illegal trafficking or violations by FFLs. The Suspect Guns and Suspect Persons sub-modules and the FFL Monitor Program and Do Not Contact Tables contain information that is used for BATF investigations and is not shared with local law enforcement agencies.
The Suspect Guns submodule allows the BATF to “flag” certain firearms by serial number. A BATF agent who requests that a firearm be flagged as a suspect gun is immediately notified if a trace request is ever submitted for that firearm.
Similarly, the Suspect Persons submodule allows the BATF to “flag” certain persons. A BATF agent who requests that a person be flagged as a suspect person is immediately notified if a trace request is ever submitted with that person listed as an associate or possessor or if a trace request ever successfully identifies that person as the first non-FFL purchaser.
The FFL Monitor program allows the BATF to flag certain FFLs that are the subjects of open investigations by the BATF. A BATF agent can “flag” the FFL only if the FFL meets certain criteria.
*277The Do Not Contact Table is a list of FFLs that should not be contacted (as they ordinarily would be) if they are identified as part of the sales chain for a firearm that is being traced for a local law enforcement agency. The Do Not Contact table is used to ensure that ongoing BATF investigations are not inadvertently revealed.
The Suspect Persons module and FFL Monitor program are infrequently used. The Suspect Guns module is more frequently used. Usually one or two traces per month involve an FFL listed on the Do Not Contact Table.
6. Out of Business Records.
When an FFL ceases to do business or loses its Firearms License, it is required by law to submit its business records to the BATF. These records are captured on microfilm and stored by BATF in the Microfilm Retrieval System (“MRS”). The contents of the records are not manually entered into the database. Instead, the records are indexed. All records are indexed by FFL number.
Approximately one third of the records receive “second-level indexing,” which means they are indexed by serial number as well as FFL. Records which are second-level indexed are significantly easier to search. However, the indexing process is labor-intensive, and NTC does not have sufficient resources to second-level index all MRS records. Many factors determine which records receive second-level indexing, and there is no consistent rule for making this determination.
Some out of business FFLs may not turn in records for justifiable reason. Despite having an FFL license, the FFL may never have actually sold any firearms. Business records may have been destroyed. The business and its records may have been turned over to a successor that has an FFL license and is currently in business.
The MRS contains approximately 350 million frames of records, with each frame potentially containing multiple sales records. Approximately 1.4 million frames of records are added monthly.
7. Federal Firearms Licensees.
General information on Federal Firearms Licensees, such as addresses, application histories, etc. are maintained in the Federal Licensing System (“FLS”), which is a separate database from the FTS. The FLS includes records of Federal Firearms Licenses and Federal Explosives Licensees made pursuant to the Gun Control Act of 1968 and other controlling laws. A computerized FLS database has existed in some form since 1986. The current client-server arrangement has been in place since 2000.
Federal Firearms Licenses do not distinguish between wholesalers, distributors, and retailers.
There is presently a CD-ROM publicly available that associates FFL numbers with the names of active FFLs. At present, there are approximately 80,000 active FFLs. FLS has the capability to generate a list associating FFL numbers with all FFLs that have ever been active. “Inactive” licensees include those that have gone of business, those whose licenses expired without being renewed, and those whose applications were denied. Federal Firearms Licenses must be renewed every three years. A code in the expiration date field of the database indicates whether the license expired or was denied.
The list of active FFLs produced for FOIA does not include the names of “curios and relics” licensees. Curios and relics licenses are usually acquired by individual collectors who are not in the business of purchasing and selling firearms for profit. The firearms involved must be classified as curios or relics; these categories exclude firearms usually associated with crimes.
Some FFLs are individuals who acquire an FFL for business or personal reasons. Aside from licenses obtained for “curios and relics”, FFLs are to be granted to those who have some business purpose. Therefore BATF actively discourages and denies the applications of those who seek to acquire FFL status for purely personal (gun acquisition) use. Some recorded addresses of FFLs contained in the FLS will be the home addresses of individuals who have acquired a Federal Firearms License.
*278Presently the FLS database includes records on approximately 104,000 active firearms licenses and 999,000 inactive firearms licenses.

C. How BATF organizes information.

1. Introduction.
The NTC stores and retrieves most of its data in an Oracle Database called the Firearms Tracing System (“FTS”). See Exhibit 1. The fundamental unit in the FTS is the data element, which is a field in which a string of characters or numbers can be stored. For example, there is a data element for the serial number on a recovered gun. There are 845 elements in the FTS.
Data elements are arranged in tables. A table is an array of data elements organized by topic. For example, there is a table which describes a recovered weapon; data elements in this table include, inter alia, the serial number of the gun, its make and model, and its finish. There are 72 tables in the FTS.
FTS information is also organized into sub-modules. Submodules are not part of the organizational structure of the database from' a technical perspective; the database only recognizes elements and tables. Submodules are groups of tables that share a common purpose or are used in conjunction to perform a certain function or track a certain type of information.
The Federal License System (“FLS”) is a separate Oracle database maintained by BATF. See Exhibit 2. The FLS contains, among other things, information on Federal Firearms Licensees. Like the FTS, the FLS database consists of fields and tables. The FLS database is smaller than the FTS, with only 304 fields and 31 tables.
Recent extractions listing the tables and elements are attached. The FTS extraction is accurate as of July 25, 2002. The FLS extraction is somewhat outdated, and does not reflect the current system perfectly. BATF attempted to produce a more recent extraction, but was unable to do so in a readable form. BATF represented that the older extraction is generally accurate, and the experts agreed that it was adequate for their purposes.
2. Databases.
Prior to 1998, the FTS databases were maintained on an IBM mainframe. Since 1998, the databases have been maintained as a graphical database. The databases are currently maintained using Oracle software. There have been recent changes to the contents and organization of the database. These are described in Exhibit 1.
a. General information about databases.
A database is a structured collection of data. This section provides a rudimentary introduction to the structure that applies in Oracle databases, such as those used by the BATF. Generally, Oracle databases can be thought of as a collection of tables. Each table consists of a list of records — each record in a table has the same structure, each has a fixed number of “fields” of a given type. The examples and explanations in this section are largely derived from an article by Tim McClellan. Tim McClellan, What is an Oracle Relational Database? (1994), at http:// www.islandnet.com/tmc/html/articles/ orareln. htm (last visited Aug. 12, 2002).
The following table will be used for purposes of illustration.
[[Image here]]
*279The fundamental units of data in a database are referred to as data elements. In the table above, “Horace”, “Slate”, and “Owner” are all data elements. Oracle stores each data element in its own field. For example, a person’s first name, last name, and position are each stored in separate fields in Table 1. Thq field name usually reflects its contents, although the name will often use abbreviations that may be difficult to decipher for those unfamiliar with the database.
A field has little meaning unless it is seen within the context of other fields. In Oracle, the fields relating to a particular person, thing, or event are bundled together to form a single, complete unit of data, called a record (it can also be referred to as a row or an occurrence). Each record is made up of a number of fields. No two fields in a record can have the same field name.
Oracle stores records relating to each other in a table. A table is easily visualized as a tabular arrangement of data, not unlike a spreadsheet, consisting of vertical columns and horizontal rows. Each field occupies one column and each record occupies one row. The field names of each record in the table are the same, although the field values may differ. In Table 1, every employee record has a salary field, named SALARY. The values in the SALARY field can be different for each employee. Every table has a table name; the table name of Table 1 is “Employee”. Like field names, a table name usually reflects the contents of the table, although often in an abbreviated fashion. Although no two fields in a table are allowed to have the same name, fields in one table may share the same name with fields in a different table. Fields with the same name in different tables may contain the same field values, but that is not required.
Each record is a unique entry and is independent of any other record in the table. Every table in Oracle has a field or a combination of fields that uniquely identifies each record in the table. This unique identifier is called the primary key, or simply the key. The primary key provides the means to distinguish one record from all the others in a table. It allows the user and the database system to identify, locate, and refer to one particular record in the table. Once a table has been assigned a primary key, Oracle won’t allow more than one record in the table with the same value for the primary key.
Oracle databases are relational, meaning that data can be associated across tables. The link between the tables is based on one or more field values common to both tables. The names of the linked fields may be the same, but that is not required. Similarly, fields with the same name in different tables may be linked, but need not be.
The following table will be used for purposes of illustration in conjunction with Table 1.
[[Image here]]
There is a department number field in both Table 1 and Table 2. In the EMPLOYEE table, the department number represents the department in which the employee works. In the DEPARTMENT table, the department number represents a valid department within the business. In both tables, they are department numbers; in essence, the contents of the DEPT field in the EMPLOYEE table represents the same thing as the contents of the DEPT_NO field in the DEPARTMENT table.
*280The relationship between the EMPLOYEE and DEPARTMENT tables is based on the department number. Each employee works in one specific department. The employee’s department number is stored in the DEPT field of the EMPLOYEE table. An employee cannot be assigned to a department that is not defined in the DEPARTMENT table. A department can be defined in the DEPARTMENT table, yet have no employees assigned to it.
As stated previously, every oracle table has a primary key a field or fields making each record unique. In the employee table, the primary key is the employee ID number, and it is stored in the EMPL_ID field. In the DEPARTMENT table, the department number is the primary key and is stored in the DEPT_NO field.
When a field in one table matches the primary key of another table, the field is referred to as a foreign key. A foreign key is a field or a group of fields in one table whose values match those of the primary key of another table. One can think of a foreign key as the primary key of a foreign table. In the personnel database example, the DEPT field in the EMPLOYEE table is a of all tables in the FTS begin “FTS_”. In the FLS directory, table names are given in the leftmost column, which is titled “Table Header”. The names of all tables in the FLS begin “FLS_”.
Within a table, the dictionaries list fields in the order they occur in a row. Put another way, if a row of data from a given table were printed out, the first element in the row would coincide with the first field listed for that table in the directory, the second element with the second listed field, and so on.
For each field, the directories list the field data type and the null option. The data type refers to what kind of information can be entered into a field. Three data types are utilized in the FLS and FTS data directories. Type “VARCHAR2(size)” is defined as a variable length character string having a maximum length of (size). Thus, a field described as “VARCHAR2 (12)” would contain a string of up to 12 characters. A character can be a letter, numeral, or symbol. Type “NUMBER” is defined as a floating point number. Type “DATE” is defined as a date field.
Null option refers to whether the field is permitted to be left empty. In the FTS directory, the null option column is titled “Null?” An notation of “Not null” means that a value is required for that field; otherwise, the field may be left blank. In the FLS directory, the null option column is titled “Null Option” and is noted either “Not Null” (meaning a value is required) or “Null” (meaning no value is required).
The FLS Data Dictionary also has two columns named “PK” and “FK”. There is some confusion as to the meaning of these columns, although it is expected they mean “Primary Key” and “Foreign Key.” The data in these columns appear to be incomplete (i.e.jf'some fields that are foreign key. The DEPT-NO field is still the primary key of the DEPARTMENT table.)
When a foreign key exists in a table, the foreign key’s table is sometimes referred to as a lookup table. The DEPARTMENT table in our example is a lookup table for the EMPLOYEE table. The value of an employee’s department can be looked up in the DEPARTMENT table. All of the “Decode tables” in the FTS and FLS are lookup tables.
Oracle databases maintain consistency between linked tables. Ensuring that the data among related tables is correctly matched is referred to as maintaining referential integrity. For example, in the EMPLOYMENT table, Oracle will not accept a department number that is not in the DEPARTMENT table.
b. BATF data dictionaries.
The BATF has produced two annotated data dictionaries that identify what data is contained in its databases and how it is arranged. Data dictionaries are repositories of metadata, or information about data, such as its meaning, relationships to other data, origin, usage and format. Two dictionaries were necessary because, as indicated before, the FTS and FLS are separate databases maintained on separate servers.
*281The first dictionary details the tables and fields included in the FTS. This dictionary is included as exhibit 1. This data dictionary is highlighted to indicate those fields that are released under FOIA, and to indicate fields that have changed recently. The second dictionary details the fields and tables included in the FLS. This dictionary is included as exhibit 2. A list of FTS fields at issue in the City of Chicago v. BATF litigation is attached as exhibit 12.
Both dictionaries are organized alphabetically by table name. In the FTS dictionary, table names are in bold print and are numbered. The number is not part of the table name. (The names either foreign keys or primary keys are not designated as such). For the purposes of understanding the problems currently at issue, it is not necessary to have complete and accurate information on what fields are key fields.
In both data dictionaries, there is space on each row for notes that describe the contents of a named field. The FLS dictionary labels this the “Attribute Definition”. The FTS dictionary has no label; this information appears in the space to the right of the “Type” column. Most fields in the FLS include a useful annotation about the contents of the fields; a few include the notation “TBD”, meaning “To Be Determined.”
i. FTS data dictionary.
The most important field in the FTS is the FTS_ID. This is the primary key for many of the most information-rich tables, and is also an important linking field. The FTS_ID field is a twelve character indexed data element that is used to cross reference the rows specific to a trace, multiple-sale, etc. within the many different tables that contain data for each specific trace, multiple-sale, etc. FTS-ID will usually be the first data element within a row.
The first position of the FTS-ID data element indicates the type of transaction. There are six transaction types, corresponding to six of the seven sub-modules: “T” for trace transactions; “M” for multiple-sales transactions; “F” for FFL-Theft transactions; “I” for Interstate-Theft transactions; “S” for Suspect-Gun transactions; and “D” for Demand transactions. Positions 2-5 of the FTS-ID indicate the calender year in which the transaction was created, e.g., “2001.” Positions 6-12 are used as a counter to make the FTS-ID field unique for each trace, multiple-sale, etc., e.g., “0000001.” To illustrate how a full FTS-ID would be generated, the 82nd trace transaction conducted in the year 2002 would receive.the following unique FTS-ID: T20020000082.
Standard conventions for FTS Oracle tables dictate that all FTS tables contain data elements indicating when and by whom each row within a table was added, (ENTERED-TIME & ENTEREDJUSER), and data elements indicating when and by whom each row within a table was last updated (UPDATED-TIME & UPDATEDJUSER). These four elements are usually the last four data elements within any given row.
To identify FFLs, FTS tables may have a field titled “FFLJSTUMBER”. This field is an eight-character field that contains an eight character version of the 15 character “RDS-KEY” maintained in the FLS database. This version includes the first three and the last five positions of the full RDS-KEY.
Some tables have a field named SEQ or SEQ-NUMBER. This field acts as a counter that allows multiple records to exist in the same table for the same FTS-ID or other key number. For example, because a trace may be reopened after it has been closed, there may be multiple completion codes associated with the same trace. The. first completion code associated with a trace would have a SEQ-NUMBER of 1, the second would have a SEQ-NUMBER of 2, and so on.
Tables that include -NOTES in the name contain notes that BATF investigators have written. In these tables, the NOTE-SEQ field is a counter that differentiates successive notes associated with the same transaction. The NOTE-TEXT field contains the actual text of the note. Some tables do not have -NOTES in the name but still have a field for notes or remarks.
*282Exhibit 14 is a document generated by the Special Master that contains supplemental information that may be of use in understanding particular fields or tables in the FTS. The information in Exhibit 14 is primarily derived from information presented by BATF at the conference in Washington, D.C. The information in exhibit 14 is intended to be used in conjunction with exhibit 1. If a table or field is not described in exhibit 14, that means the information contained in exhibit 1 concerning that table or field is sufficient.
ii. FLS data dictionary.
The most important field in the FLS is the RDS-KEY, also known as the FFL number. This is the primary key for many of the most information-rich tables, and is also an important linking field. The RDS-ID field is a fifteen character indexed data element that is used to cross reference the rows specific to a specific FFL within the many different tables that contain relevant data.
The first position of the RDS-KEY data element indicates the BATF region in which the FFL is located. Positions 2-3 of the RDSJKEY indicate the code for the Internal Revenue Service district in which the FFL is located. Positions 4-10 indicate the city, state, and dealer type, and expiration date of the license. Positions 11-15 are used as a counter to make the RDSJKEY field unique for each FFL.
3. Submodules.
There are seven submodules within the FTS. There is not a one-to-one relationship of tables to submodules. Some tables in the FTS are used in multiple sub-modules. Sub-modules are organized by function.
The “Trace Submodule” includes information related to the sales history of a firearm, beginning with the manufacturer or importer, through any wholesalers and retailers, and concluding (if successful) with the first purchaser of the firearm.
The “Suspect Persons Sub-Module” contains information on suspects currently under active criminal investigation who are suspected of illegally using or trafficking in firearms. If the name of a suspect person is found to be associated with a firearm as it is being traced through FTS, the agent tracking the suspect is alerted.
The “Suspect Guns Sub-Module” contains information about unrecovered firearms associated with an open investigation. These firearms are often part of an FFL/Interstate theft or a multiple purchase. As with the Suspect Persons Sub-Module, the investigating agent is alerted if the suspect firearm is identified as part of an NTC trace.
The “FFL Theft Submodule” contains information about firearms reported stolen from FFLs. When a stolen firearm is recovered and traced, the trace will retrieve the information on the theft stored in this sub-module. FFLs must report theft or loss to the BATF within 48 hours of the event.
The “Interstate Theft Submodule” is similar to the FFL Theft Submodule, except that the Interstate module contains information about firearms reported stolen from common carriers. Despite the name of the database, the common carriers need not have been intending to transport the firearm across state lines in order to file a theft report. Carriers are not required by law to report thefts of firearms to the BATF.
The “Multiple Sales Sub-Module” maintains records of purchases of multiple handguns from the same dealer within five business days. The purpose of this database is to assist law enforcement in identifying straw purchasers and other traffickers. A multiple sales report is sent to field divisions of the BATF every day.
The “Decode Sub-Module” primarily contains validation tables for the other submo-dules. They define the permissible entries for fields in other tables. Often, these entries are abbreviated or coded; the decode table usually elaborates on the meaning of the entry. For illustration purposes only: a decode table for race might include “W” as a permissible entry, so that “W" can will be accepted as a data entry for race in another table. The decode table might also indicate that “W” indicates “White/Caucasian.”
*283The “Demand Sub-Module” contains information related to the dealers who are the subject of demand letters. The information includes what type of demand letter the FFL has been given, and the status of the letter.
III. Non-technical Information.
A Experts ’ Requests.
Field-by-field requests of plaintiffs’ expert Howard Andrews and Lucy Allen are attached as exhibit 6. Supplementary requests by plaintiffs’ experts Howard Andrews and Lucy Allen are attached as exhibits 7 and 10. Field-by-field requests of expert Gustavo Bamberger, expert for manufacturer and distributor defendants (except for Jerry’s Sport defendants), is attached as exhibit 5. A letter from Tim Mclnerney, expert for the Jerry’s Sport defendants, is attached as exhibit 8. A supplementary letter from Tim Mclnerney, expert for the Jerry’s Sport defendants, is attached as exhibit 13.

B. Law Enforcement and Privacy Concerns.

A field-by-field response by BATF to plaintiffs’ aná defendants’ requests is attached as Exhibit 9. A legend for the field-by-field annotations is included at the bottom of the first page of the exhibit. A letter indicating BATF responses to plaintiffs’ and defendants’ FLS requests is attached as exhibit 11.
VI. Mediation
On August 12, a conference was held at the United States Courthouse in Brooklyn for the purpose of settling, if possible, all outstanding requests of data maintained by BATF. All parties and experts were invited and encouraged to attend. By demand of the parties, a transcript was taken; no oaths were administered and no evidence was taken.
No settlement agreement was reached. BATF and plaintiffs achieved general agreement concerning the release of information that plaintiffs experts desired and the confidentiality and usage conditions that would be imposed on that information. The position of those defendants present was that if any non-FOIA information was released by BATF, defendants would demand the release of significant- amounts of additional non-FOIA information maintained by BATF. Those defendants present did not find the privacy or usage conditions tentatively approved by BATF to be acceptable, and no compromise was reached. A partial settlement between BATF and plaintiffs was impossible because any information released to plaintiffs would be released to defendants as well, and BATF would not agree to release information to plaintiffs unless all parties agreed to be bound by a protective order acceptable to BATF.
A copy of the transcript of the conference will be filed and docketed.
Daniel M. Dockery
Special Master
Dated: August 16, 2002.
*284[[Image here]]
*285[[Image here]]
*286[[Image here]]
*287[[Image here]]
*288[[Image here]]
*289[[Image here]]
*290[[Image here]]
*291[[Image here]]
*292[[Image here]]
*293[[Image here]]
*294[[Image here]]
*295[[Image here]]
*296[[Image here]]
*297[[Image here]]
*298[[Image here]]
*299[[Image here]]
*300[[Image here]]
*301[[Image here]]
*302[[Image here]]
*303[[Image here]]
*304[[Image here]]
*305[[Image here]]
*306[[Image here]]
*307[[Image here]]
*308[[Image here]]
*309[[Image here]]
*310[[Image here]]
*311[[Image here]]
*312[[Image here]]
*313Page 3 of 8
*314[[Image here]]
*315[[Image here]]
*316[[Image here]]
*317[[Image here]]
*318[[Image here]]
*319[[Image here]]
*320[[Image here]]
*321[[Image here]]
*322[[Image here]]
*323[[Image here]]
*324[[Image here]]
*325[[Image here]]
*326[[Image here]]
*327[[Image here]]
*328[[Image here]]
*329[[Image here]]
*330[[Image here]]
*331[[Image here]]
*332[[Image here]]
*333[[Image here]]
*334[[Image here]]
*335[[Image here]]
*336[[Image here]]
*337[[Image here]]
*338[[Image here]]
*339[[Image here]]
*340[[Image here]]
*341[[Image here]]
*342[[Image here]]
*343[[Image here]]
*344[[Image here]]
*345[[Image here]]
*346[[Image here]]
*347[[Image here]]
*348[[Image here]]
*349[[Image here]]
*350[[Image here]]
*351[[Image here]]
*352[[Image here]]
*353[[Image here]]
*354[[Image here]]
*355[[Image here]]
*356[[Image here]]
*357[[Image here]]
*358[[Image here]]
*359[[Image here]]
*360[[Image here]]
*361[[Image here]]
*362[[Image here]]
*363[[Image here]]
*364[[Image here]]
*365[[Image here]]
*366[[Image here]]
*367[[Image here]]
*368[[Image here]]
*369[[Image here]]
*370[[Image here]]
*371[[Image here]]
*372[[Image here]]
*373[[Image here]]
*374[[Image here]]
*375[[Image here]]
*376[[Image here]]
*377[[Image here]]
*378[[Image here]]
*379[[Image here]]
*380[[Image here]]
*381[[Image here]]
*382[[Image here]]
*383[[Image here]]
*384[[Image here]]
*385[[Image here]]
*386[[Image here]]
*387[[Image here]]
*388[[Image here]]
*389[[Image here]]
*390[[Image here]]
*391[[Image here]]
*392[[Image here]]
*393[[Image here]]
*394[[Image here]]
*395[[Image here]]
*396[[Image here]]
*397[[Image here]]
*398[[Image here]]
*399[[Image here]]
*400[[Image here]]
*401[[Image here]]
*402[[Image here]]
*403[[Image here]]
*404[[Image here]]
*405[[Image here]]
*406[[Image here]]
*407[[Image here]]
*408[[Image here]]
*409[[Image here]]
*410[[Image here]]
*411[[Image here]]
*412[[Image here]]
*413[[Image here]]
*414[[Image here]]
*415[[Image here]]
*416[[Image here]]
*417[[Image here]]
*418[[Image here]]
*419[[Image here]]
*420[[Image here]]
*421[[Image here]]
*422[[Image here]]
*423[[Image here]]
*424[[Image here]]
*425[[Image here]]
EXHIBIT 14
SUPPLEMENTARY INFORMATION ON FTS TABLES AND FIELDS
Table 1: FTS_Administrative
This table is used for Trace and Suspect Guns transactions.
FLDJLABEL and FLD_REMARK are fields in which investigation notes appear. These fields are flexible, and may include a variety of notes provided by the transaction requestor. FLD7-REMARK is sometimes used by BATF to store notes on workflow.
PROJECTJSTATIONAL and PR0-JECT_L0CAL fields are also text fields that contain investigative notes.
Table 2: FTS-ATFOFFC
This is a decode table.
P0D_TPIS is the primary key for this table. All elements in this field contain a six position code associated with a ATF office. The code is unique to each office, and is also referred to as the “Budget Operating Code” because it identifies the office for budgetary purposes.
The remainder of this table provides contact information for the office.
“POD” in this table is an abbreviation for “Post of Duty”
Table 3: FTS-CALIBER
This is a decode table.
The BATF is not certain why this table is still in the database or whether any program uses it anymore. Functionally, the table is redundant with Table 68, FTS_WEDITTB.
The CALIBER field contains a list of all valid calibers of firearms.
Table 4: FTS-CLOSEJEHSTORY
This table is used for trace transactions only.
*426This table was added to the database in its current form June 17, 2002. However, it contains information dating back to 1988.
This table maintains a history of completion codes and remarks associated with a trace. Completion codes are also referred to as closeout codes and status codes.
STAT_CODE is a 2 position field that indicates how a trace was closed. For instance, a closed trace that was successful would receive a different entry in this field than a closed trace that was unsuccessful. The decode table for STAT_CODE is Table 53.
REMARKS_TO_REQSTR is a text field containing remarks that were sent by BATF to the requestor when the trace was closed.
Table 5: FTS_COOPERATION_REF
This is a decode table containing a list of valid cooperation levels FFLs can exhibit when contacted by ATF personnel. Each valid cooperation level is assigned a one or two letter code.
Currently, there are four valid cooperation levels listed in this table: Cooperative (“C”); Non-Responsive (“NR”); Uncooperative (“U”); and No Records Available (“R”).
INACTIVE_IND is a flag that can indicate that a once-valid code has been put out of use.
Table 8: FTSJDEALTR
This table is used for Demand, Multiple-Sales, Suspect Gun and Trace transactions.
SEQ-NO is a counter that indicates the relative position of the FFL in the trace sequence. For instance, the manufacturer would likely have a 1 in the SEQ_NO field because it would be the first FFL contacted by BATF; the wholesaler that purchased the firearm from the manufacturer would have a 2, and so on.
POC-NAME and POC-FAX refer to the name and fax number of the “Point of Contact”, the person at the FFL whom the NTC representative contacted.
It is unclear what INVALID-SEQ contains; BATF personnel believe it may correlate to the Z_SEQ number for invalid FFLs (see Table 34).
SHIP_TO_FFL is not used by any sub-module and is not populated (meaning there are no data in this field).
COOPR is a field that indicates the cooperation level of the FFL; valid cooperation levels are found in Table 5.
FIN_SALE is a flag that can indicate that this was the last FFL which could be identified as having sold the firearm being traced. Presence of a FIN_SALE flag does not mean that the trace was successful.
Table 9: FTSJDEALTR-NOTES
This table is used for Multiple Sales, Suspect Guns and Trace transactions.
This table contains notes entered by BATF regarding an FFL in connection with a transaction.
Table 10: FTS_DEMAND_FFL_TYPE
This is a decode table containing a list of valid types of demand letter.
DEMANDJDESC contains the description of the demand letter. DEMAND-TYPE contains a code associated with the demand letter. There are only two types of demand letter presently used by BATF, Demand Letter 1 (coded 001) and Demand Letter 2 (coded 002).
Table 11: FTSJDEMANDJLETTER
This table contains a list of FFLs that are on demand.
The DEMAND-DATE field contains the date the demand letter became effective.
The DEMAND-TYPE field contains the type of demand letter the FFL received. The decode table for DEMAND-TYPE is Table 10.
REGION and DIVISION refer to the location of the FFL’s premise.
The STATUS field contains a one letter code indicating the status of the FFL. “I” denotes inactive status, “A” denotes active status.
Table 14: FTS_DEMAND_STATUS_CODE
This decode table contains a list of valid status codes that may be associated with a demand letter.
*427STATUSJDESC contains the description of the status code.
TABLE 16: FTS_DRILL_SZ_CD
The DRILL-SIZE JDD field contains a list of two character codes for each valid drill size. The DRILL_SIZE_DESC field contains a description of that code.
Table 17: FFLJNVSTJNTOTES
This is the “Do Not Contact” list.
FFLINVST_FFL is the primary key for this table. It contains the FFL numbers of FFLs that are on “Do Not Contact” status.
NOTE-SEQ is a counter that differentiates successive notes associated with the same “Do Not Contact” FFL. NOTE-TEXT contains the actual text of the note.
Table 18: FFL-DEMAND
This table contains FFLs who are currently “on demand”. The IND_ fields were established for possible future use but are not presently used.
Table 19: FLS-THEFT
CALLER- fields provide information about the individual who called in the theft report.
ATFF3310_RECV_DATE contains the date that BATF received the report
FFL_ fields contain information about the FFL from which the firearm was stolen.
THEFT-LOC fields contain information about the location of the theft.
POLICE-DEPT fields contain information about the local law enforcement agency investigating the theft.
The THEFT_TYPE_CODE field contains a code describing the nature of the theft. Possible entries include “B” (Burglary); “L” (Larceny); “0” (Other, including inventory loss); and “R” (Robbery).
The FIELD-DIVISION field refers to the BATF Field Division involved with the report.
The NUMBER-INJURIES and NUMBER-KILLED fields refer to the numbers injured or killed during the theft. The EST_WEAPONS_STOLEN field refers to the estimated number of weapons stolen during the theft.
Table 20: FTS_FFL_TIIEFTJVIODOPS
This table contains the set of theft and modop codes that can be associated with a reported FFL theft. A full list of theft and modop codes with descriptions is contained in Table 37.
Table 26: FTS-IMPORTERJLIST
This table contains a partial list of valid firearm importers.
Table 27: FTS-INDICATOR
This decode table no longer exists. When it existed, it was part of FOIA releases (with sensitive indicator codes redacted).
Table 28: FTS_INDICATOR_XREF
This decode table no longer exists. When it existed, it was part of FOIA releases (with sensitive indicator codes redacted).
Table 29 FTS-INDIVIDUAL
I_SEQ_NO is a counter that distinguishes different individuals associated with the same trace.
DOB refers to Date of Birth. POB refers to Place of Birth.
I-MULTJPUR-IND is a flag that indicates that a person frequently purchased weapons at the reporting FFL. This is a subjective determination volunteered by the contact person for the FFL.
I_POSS_FELON_IND is a flag that indicates that a person is a possible felon. This is a subjective determination volunteered by the contact person for the FFL.
I_MRS_USED_IND is a flag that indicates the Microfilm Retrieval System was used in the process of identifying the individual.
Table 32: FTS_INTERSTATE_THEFT
SHIPPER fields contain information about the FFL that consigned the firearms.
CONS fields contain information about the consignee of the shipment.
The THEFT_TYPE_CODE field contains a code describing the nature of the theft. The only code associated with interstate theft is “I.”
*428The FIELD-DIVISION field refers to the BATF Field Division involved with the report.
CARRIER fields contain information about the interstate carrier from which the firearm was stolen.
REPORTING fields contain information about the individual who reported the theft.
Table 34: FTS_INVALID_FFL
All Z_ fields, except for Z_FFL_ID and Z-SEQ, are information fields. These fields contain the best information available (if the FFL is invalid because it could not be located) or accurate information (if the FFL is invalid because it is purchaser not required to have an FFL).
Table 36: FTSJMANUF
The MFG-CODE is a identifier associated with each manufacturer. There may be multiple MFG-CODES associated with different MFG_COUNTRY_CODE entries.
Table 37: FTS_MODOP_CD
This is a decode table containing a list of codes for the modus operandi of a crime, i.e. a characteristic trait associated with the crime.
Table 38: FTS-ORIOFFC
Some information in this table that used to be released as FOIA material is now withheld by BATF because certain law enforcement agencies complained about the disclosure of their information.
Table 40: FTS_PROJECT
When this table existed it was released as FOIA material.
Table 41: FTSJPROJECT_XREF
When this table existed it was released as FOIA material.
Table 43: FTS_RECOVERY_INFO
The REC_ fields contain information about where the firearm was recovered.
The REC_LOC_TYPE contains a code for a type of location, such as an airport, at which the firearm was recovered. The decode table for REC_LOC_TYPE is Table 45.
Table 47: FTS_REMOVAL_CD
The REMOVALJDD field contains a list of two character codes for each valid removal technique. The REMOVALJDESC field contains description of that code.
Table 48: FTS_RESTORED_CD
The RESTOREDJDD field contains a list of codes for each valid degree of restoration, e.g., “U” for “Unable to Restore.”
Table 49: FTS-SPERSON
The information in this table relates to natural individuals on the suspect persons list.
Table 53: FTS-STATUS
This is the decode table for closeout codes, also known as status codes and completion codes.
Fields ending in _IND are flags that are set to “Y” when the condition listed in the right-hand column is true. For example, if a particular closeout code means that the trace was successful, then the SUCCESS-IND would be set to “Y”.
OBR refers to Out of Business Records (these are the records stored in the Microfilm Retrieval System).
The closeout code that is associated with traces that end with a “Do Not Contact” FFL has not been released through FOIA.
Table 57: FTS-THE FTJRE CO VERY
FTS-ID is the primary key for this table. It refers to the FTS-ID for the FFL Theft or Interstate theft transaction that contains the theft report.
RECOVERY_FTS_ID is not used.
The RECOVERY-TYPE field contains a code that describes how the firearm was recovered. The decode table for RECOVERY-TYPE is Table 46.
ORI_ fields refer to the Originating Re-questor Identification for the law enforcement agency involved in the recovery of the firearm. The decode table for ORI is Table 38.
OA_ fields refer to Other Agency.
THEFT- fields refer to the location where the stolen weapon was recovered.
*429IND_ fields refer to any individuals associated with the recovery.
Table 59: FTS-TRACE
The PREV_COMP_CODE field contains information about the previous completion code; this field is used when the trace was closed once but has been reopened.
The TRACE_ORIGIN field contains a code that indicates how the information was entered into the FTS (e.g., by ETSS or by manual entry from fax). The decode table for TRACE-ORIGIN is Table 63.
BOC-NO is the Budget Operating Code of the ATF office that submitted the trace.
SA_ fields refer to the ATF Special Agent associated with the trace.
ORI_ fields refer to the Originating Re-questor Identification for the requesting agency submitting the trace information to the ATF. The decode table for ORI is Table 38.
OA_ fields refer to Other Agency.
The TRACE-PRO J field is not used.
GANG-NAME is the name of the gang, if any, associated with the crime out of which the trace arises.
REMARKS_TO_REQSTR is a text field containing notes sent by BATF to the requesting agency.
The CRIME 1 field contains the NCIC crime code submitted by the requesting agency.
The IBIS-NUM field contains information about the Integrated Ballistics Identification System; this system uses sophisticated computer technology to match bullets fired from the same weapon. This field is rarely used.
The YCG-IND is a field used to indicate that a youth was involved with the firearm trace.
The FBI_DRUGFIRE_IND is a field used by the FBI for FBI purposes.
NEW_INFO_PRINT_IND is a flag that can indicate that a trace has been changed and a new report was sent to the requesting agency. This flag is rarely used.
REOPEN-DATE is the date a trace was reopened.
RPT_ fields indicate when a report was generated, by whom, and when.
The fields from MFG-IND to the end of the table are used for internal purposes. MFG_ fields indicate whether the manufacturer was contacted. OBR_ fields indicate whether the Out of Business records were used. DAY_13_LTR_ fields indicate a trace took more than 13 days to receive a response from a FFL. RECHECK- fields indicate some piece of information had to be rechecked. RESEARCH- fields indicate that the Research unit was used during the trace. CALL- fields indicate that a call was placed by BATF. LETTER- fields indicate that a letter was sent out by BATF.
Table 60: FTS_TRACE_INDICATOR
Prior to June, 2002, there were “indicator” and “project” codes that could be associated with a trace. Because these tables were determined to be redundant, they have been combined into a single “trace indicator” table. This field allows a trace to be identified as connected with an ongoing project or otherwise be associated with a group of traces; gun buyback programs and the Youth Crime Gun Initiative are examples of projects that have trace indicator codes.
Table 65: FTS-VEHICLE
SEQ-NO is a counter that distinguishes different vehicles for the same trace.
Table 66: FTS-WEAPONS
SEQ-NO is a counter that distinguishes different weapons for the same transaction.
The ID-MARKS field is a text field containing information about any peculiar identifying markings on the firearm.
FAILED_MS_VAL_IND is a flag that can indicate a weapon that has some non-valid characteristic.
OBLIT-IND is a flag that can indicate that a weapon’s serial number has been obliterated.
RESTORED-CODE is a code that indicates to what extent an obliterated serial number has been restored. The decode table for RESTORED-CODE is Table 48.
*430REMOVAL-CODE is a code that indicates what technique was used to obliterate a serial number. The decode table for REMOVAL-CODE is Table 47.
DRILL-SIZE is a code that indicates the size of drill used to obliterate a serial number. The decode table for DRILL-SIZE is Table 16.
The WEAPON-CLASS field is not used.
The ASSAULT_WEAPON_IND field is not used.
Table 72: FTS_WPN_CLASS_CD
This table no longer exists, and was not replaced.
Appendix B

ORDER OF PROTECTION

On June 27, 2002 this court issued an order to show cause why it should not direct the Bureau of Alcohol, Tobacco and Firearms (“ATF”), a non-party hereto, to release to the parties in this case the same information ordered released by the United States District Court in City of Chicago v. United States Department of the Treasury, Bureau of Alcohol, Tobacco and Firearms, 00CV3417 (GWL) and 01CV2167 (GWL), or its equivalent. After considering the parties’ submissions, ATF’s submission in opposition, and after oral argument on July 11, 2002, this court issued an amended order and memorandum, dated July 19, 2002, appointing Daniel Dockery as Special Master and directing that he issue a report, after consultation with experts appointed by the parties, regarding the composition of the firearms trace databases maintained by the ATF. In its amended order, this court further stated that a strong protective order may be warranted to ensure that sensitive firearms trace information derived by ATF’s databases will not be made public during the course of this proceeding or beyond in a manner that would reveal information about particular individuals or crimes, or used for any purpose other than this proceeding. In its amended order, this court further recognized that some ATF information may be too sensitive to disclose under any conditions. On August 16, 2002, the Special Master filed his final report. On September 9, 2002, this court heard arguments on objections to the final report and any motions filed relating to discovery of data maintained by ATF.
NOW, THEREFORE, IT IS HEREBY ORDERED, as follows:
1. The court finds that certain limited information in ATF’s trace databases has not been made publically available pursuant to the Freedom of Information Act and is at issue under the court’s amended order, dated July 19, 2002. Upon considering the arguments presented by the parties in support of their respective contentions, and by ATF in support of its contention that the information in the trace database is protected by the law enforcement and privacy privileges, the court finds that the public disclosure of such trace database information, other than that currently released under the Freedom of Information Act, would reasonably be expected to seriously jeopardize criminal investigations and place at risk the physical safety of investigating law enforcement officers, informants, cooperating witnesses, suspects and others. Accordingly, production of such non-public ATF information shall only be made subject to the terms of this Order of Protection which shall not be amended or superseded absent a compelling evidentiary showing by a party, as provided in 15 below, that the issuance by this court of an amended or new Order of Protection is critical to a fair trial, and that such showing could not have been made or brought to this court’s attention by the moving party prior to the date of this order. Any ATF trace database information, not otherwise made public by ATF under the Freedom of Information Act, disclosed pursuant to this order, whether instantly or in subsequent proceedings in this case, shall be governed by the provisions of this order.
2. ATF shall provide to the “Excepted Persons”, as that term is defined below, only the information specified in Exhibit A hereto, and only through December 31, 2000 (hereinafter “CONFIDENTIAL INFORMATION”), uniformly formatted in a manner to be determined by ATF, in coordination with the Excepted Persons.
3. ATF shall designate CONFIDENTIAL INFORMATION by placing on material to be produced a CONFIDENTIAL IN*431FORMATION notice or its equivalent. Any CONFIDENTIAL INFORMATION designation which is inadvertently omitted subsequent to the entry of this Order of Protection will not constitute a waiver of confidentiality and may be corrected by written notification to the parties subject hereto. Information that is currently available under the Freedom of Information Act, or that subsequently becomes available, at or before the time of its use, under the Freedom of Information Act, shall not be considered to be CONFIDENTIAL INFORMATION under this order.
4. ATF shall produce and disclose CONFIDENTIAL INFORMATION solely to: (a) one attorney designated by each respective party; and (b) to the expert witnesses who have participated in the proceedings before Special Master Daniel Dockery; i.e., Howard Andrews and Lucy Allen, on behalf of plaintiffs; Gustavo Bamberger, Brian Kush, Tom Dubinin and Nancy Mathiowetz on behalf of all defendants, except for the Jerry’s Sport defendants; and Tim Mclner-ney, on behalf of the Jerry’s Sport defendants (the persons referenced in (a) and (b) shall be hereinafter referred to as the “Excepted Persons”). Prior to receipt of any CONFIDENTIAL INFORMATION, each Excepted Person shall agree to be bound by the terms hereof, as further provided in paragraph 9 below, and subject to penalties for the violation thereof, as further provided in paragraph 10 below. Each Excepted Person is only authorized to disclose and use such CONFIDENTIAL INFORMATION, including any information or leads derived from such CONFIDENTIAL INFORMATION, solely: (a) for the purposes of this litigation, and for no other purpose; (b) to compile statistics, analyses, extrapolations and other studies — all regarding the distribution of firearms which were the subject of a trace request — intended for publication in this court and in this proceeding, and nowhere else; and (c) to contest the statistics, analyses, extrapolations and studies of other parties hereto, for publication solely in this court in these proceedings and nowhere else. In compiling such statistics, analyses, extrapolations and other studies, the Excepted Persons shall not under any circumstances disclose any CONFIDENTIAL INFORMATION in a manner that could reveal the identity of any persons referenced in the CONFIDENTIAL INFORMATION, or the particulars of any information regarding a criminal investigation referenced in the CONFIDENTIAL INFORMATION.
5. Should any of the parties wish to disclose any information which would reveal the name, address or similar information about any individual in the CONFIDENTIAL INFORMATION, or the particulars of any such criminal investigation, they must first petition the court for a hearing at which they must demonstrate the necessity, as described in paragraph 1, of this court reconsidering further disclosure of ATF trace database information. The moving party or parties shall immediately provide written notice to ATF as discussed more fully in Paragraph 8 of this order. In addition, ATF shall be given a reasonable time period to contact the law enforcement agency that requested the trace information at issue prior to any such hearing if the agency in question has entered into a Memorandum of Understanding (MOU) with ATF pursuant to the Youth Gun Crime Interdiction Initiative (YGCII). These YGCII MOUs, which recognize the law enforcement sensitivity of trace data and the harm to ongoing investigations that could result from its premature disclosure, specifically provide that trace information could not be disclosed by ATF without the review and concurrence of the agency in question. Following execution of this order, ATF can, upon request, provide the parties with a current list of cities that have entered into YGCII MOUs. ATF can also provide updated lists within a reasonable period of time upon any subsequent request from the parties. CONFIDENTIAL INFORMATION may not be disclosed hereunder until two business days after entry and service upon ATF of an order so directing.
6. The Excepted Persons shall not disclose the CONFIDENTIAL INFORMATION to any person other than another Excepted Person who has signed a separate notarized statement, as referenced in 119. The Excepted Persons shall maintain CONFIDENTIAL INFORMATION in a safe and secure place sufficient to prevent access to persons other than the Excepted Persons.
*4327. No copies of CONFIDENTIAL INFORMATION shall be made, whether redacted or otherwise, whether in writing or other form, except for use by an Excepted Person. Prior to such copying, the recipient of the CONFIDENTIAL INFORMATION shall notify ATF what CONFIDENTIAL INFORMATION is copied and to which Excepted Person such copy is provided. ATF shall hold such notifications in strictest confidence and shall not, without the prior written consent of the notifying party, disclose such notifications to any non-ATF representative. The CONFIDENTIAL INFORMATION and all copies, shall be returned to ATF within sixty days of the conclusion of this
ROSLYNN R. MAUSKOPF
United States Attorney
Eastern District of New York
Federal Plaza, 5th Fir.
Central Islip, New York 11722
Attn: VINCENT LIPARI
Assistant U.S. Attorney
9. A copy of this Order of Protection shall be delivered to, and acknowledged as binding on the Excepted Persons by a separate certification, in the form attached hereto, as Exhibit B, as a condition of receipt of their respective receipt of CONFIDENTIAL INFORMATION. Before any CONFIDENTIAL INFORMATION may be disclosed to persons described in Paragraph 4 above, each person to whom such CONFIDENTIAL INFORMATION is disclosed shall be provided with a copy of this Order of Protection and shall sign the written certification, which shall state that the Excepted Person:
a. has read the Order of Protection and understands its terms; proceeding, including any appellate proceedings. All personal notes, lists, memoranda, charts, computer files, appendices or other writings that reveal CONFIDENTIAL INFORMATION shall be destroyed.
8. In the event that any party, or non-party, to this action, whether in this proceeding, or any other proceeding, seeks to compel disclosure of the CONFIDENTIAL INFORMATION under legal process, for example, by subpoena or motion or other application to an appropriate tribunal, the parties shall immediately provide written notice thereof by fax and Federal Express, with a copy of all documents underlying the request, to ATF, at the below addresses:
Bureau of Alcohol, Tobacco & Firearms
Office of Chief Counsel
650 Massachusetts Ave. N.W.
Suite 6100
Washington, D.C. 20266
ATTN: Associate Chief Counsel
Disclosure and Forfeiture
b. understands that unauthorized disclosures of CONFIDENTIAL INFORMATION constitute contempt of court; and
c. consents to the exercise of personal jurisdiction by this Court with respect to any dispute concerning an alleged violation of this Order of Protection.
Such written certifications shall be provided to ATF and maintained at the ATF address set forth in U 8 above.
10. This court shall retain jurisdiction indefinitely to monitor and enforce performance of the terms hereof and to remedy and sanction violations hereof. Any person who violates the terms of this order shall be subject to appropriate monetary and penal sanctions, including without limitation, being held in contempt of court, as provided in 18 U.S.C. §§ 401, 402.
*433[[Image here]]
*434[[Image here]]
*435[[Image here]]
*436[[Image here]]
*437[[Image here]]
*438[[Image here]]
*439[[Image here]]
*440[[Image here]]
*441[[Image here]]
*442[[Image here]]
*443[[Image here]]
*444[[Image here]]
*445[[Image here]]
EXHIBIT B

CERTIFICATION OF EXCEPTED PERSON UNDER ORDER OF PROTECTION

-, certifies, pursuant to 28 U.S.C. § 1746, that:
1. I am [counsel; expert for -]. I submit this certification as a condition to my receipt of “CONFIDENTIAL INFORMATION” as an “Excepted Person,” as those terms are defined in the attached Order of Protection, signed on September —, 2002 by the Hon. Jack B. Wein-stein.
*4462. I have has read the attached Order of Protection and understand its terms.
3. I understand that unauthorized disclosures of CONFIDENTIAL INFORMATION shall constitute a violation of the terms of the Order of Protection and shall subject me to appropriate monetary and penal sanctions, including without limitation, being held in contempt of court, as provided in 18 U.S.C. §§ 401, 402.
4. I consent to the exercise of personal jurisdiction by this Court with respect to any dispute concerning an alleged violation of this Order of Protection.
5. I declare under penalty of perjury that the foregoing statements are true and correct to the best of my knowledge.
Appendix C

SUPPLEMENTAL MEMORANDUM <& ORDER

This order supplements and amends the secrecy and delivery order of September 18, 2002. It is ordered:
1. The scope of “Excepted Persons” in paragraph 4 is changed by striking “(a) one attorney designated by each respective party; and (b) to the expert witnesses who have participated in the proceedings before Special Master Daniel Dockery; i.e., Howard Andrews and Lucy Allen, on behalf of plaintiffs; Gustavo Bamberger, Brian Kush, Tom Dubinin and Nancy Mathiowetz on behalf of all defendants, except for the Jerry’s Sport defendants; and Tim Meln-erney, on behalf of the Jerry’s Sport defendants” and substituting “the parties’ counsel of record, including necessary staff within the firms of counsel of record, consulting and testifying experts, and party representatives who are actively involved in assisting counsel of record.”
2. If a party has learned the identity of or information about any person or entity identified in the confidential information from sources independent of the confidential information and the person or entity is otherwise referred to in the confidential information, a party shall not be precluded from contacting such person or entity or from using such information from other sources in any proceedings in these actions.
3. The following paragraph will replace paragraph 7: Counsel may make copies for internal use of documents supplied by BATF. They shall be numbered and strictly accounted for. The parties shall maintain an internal record of what copies are made and to whom they are distributed, together with a certification at the appropriate time that all those copies have been retrieved. All copies together with the certificate shall be sent to BATF at the conclusion of this litigation.
SO ORDERED.